United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Irvington, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0240
Issued: June 18, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 13, 2017 appellant filed a timely appeal from a September 27, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish multilevel disc
herniations causally related to an accepted July 22, 2017 employment injury.
FACTUAL HISTORY
On July 28, 2017 appellant, then a 38-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1). She alleged that, on July 22, 2017, she slipped and fell backward while
descending a flight of stairs in the performance of duty, which resulted in a left ankle sprain, left

1

5 U.S.C. § 8101 et seq.

wrist pain, and low back pain. Appellant stopped work on July 22, 2017 and was transported by
ambulance to a hospital emergency department for treatment.
Appellant submitted reports of computerized tomography (CT) imaging studies obtained
on July 22, 2017, which demonstrated mild lumbar levoscoliosis versus positioning, straightening
of the cervical lordosis possibly related to positioning or spasm, and no abnormalities of the brain
or skull.
Appellant also provided July 22, 2017 hospital discharge instructions for a closed head
injury, acute cervical strain, and a back strain. These forms were not signed by a physician.
By development letter dated August 21, 2017, OWCP notified appellant of the deficiencies
of her claim and afforded her 30 days to submit additional medical and factual evidence. Appellant
was also provided a list of questions for her physician regarding how the alleged employment
incident would cause the claimed injuries. OWCP emphasized that her physician’s detailed, wellrationalized opinion on causal relationship was crucial to her claim.
In response, appellant submitted a report dated August 4, 2017 from Dr. Rafael Abramov,
an attending osteopathic physician Board-certified in physiatry. Dr. Abramov related appellant’s
account of the July 22, 2017 employment incident in which she fell down steps and struck her
head, neck, back, both wrists, and left ankle. He noted that she presented with severe pain and
required assistance with walking. On examination, Dr. Abramov observed restricted motion of
the cervical and lumbar spine, bilateral wrists and shoulders, left ankle, diffuse weakness
throughout the extremities, and diminished sensation in both hands. He opined that the July 22,
2017 employment incident caused “cervical, thoracic, and lumbar spine injuries, bilateral wrist
and thumb injuries, left ankle injury, bilateral shoulder and trapezius sprains.” Dr. Abramov
ordered magnetic resonance imaging (MRI) scans of the cervical and lumbar spine. He found
appellant unable to work.
In a report dated September 1, 2017, Dr. Abramov noted continued limited motion
throughout the cervical and lumbar spine and all extremities. He opined that appellant was “status
post injury in a fall at work on July 22, 2017, with cervical, thoracic, and lumbar spine injuries
with multilevel disc herniations, bilateral wrist and thumb sprain, left ankle sprain, bilateral
shoulder and trapezius sprain.” Dr. Abramov prescribed additional physical therapy and a lumbar
brace. He ordered electrodiagnostic studies of the upper and lower extremities to evaluate possible
cervical or lumbar radiculopathy as appellant had “neck and low back pain with
neurological/radicular complaints/symptoms.” Dr. Abramov ordered MRI scans of both
shoulders. He found that appellant remained disabled from work.
In a September 1, 2017 duty status report (Form CA-17), Dr. Abramov held appellant off
work through October 13, 2017 due to “neck and back injury, bilateral shoulder injury,” and
“herniated discs.” He checked a box marked “yes” indicating that the July 22, 2017 event caused
the diagnosed injuries.
Appellant also provided an emergency medical technician report dated July 22, 2017,
hospital discharge documents dated July 22, 2017, physical therapy appointment slips,2 August 4
2

Appellant participated in physical therapy treatments from August 4 to September 9, 2017.

2

and September 1, 2017 imaging study orders for MRI scans of the cervical and lumbar spine and
both shoulders signed by Dr. Abramov.
By decision dated September 27, 2017, OWCP accepted appellant’s claim for bilateral
shoulder, trapezius, wrist, and thumb sprains, a left ankle sprain, and cervical spine strain injuries
causally related to the July 22, 2017 employment incident.
By separate decision dated September 27, 2017, OWCP denied appellant’s claim for
multilevel disc herniations as the medical evidence of record was insufficient to establish causal
relationship. It found that Dr. Abramov diagnosed multilevel disc herniations, but failed to explain
how and why the accepted July 22, 2017 employment injury would have caused these conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.6
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish causal relationship.9

3

Supra note 1.

4

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

5

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

6

Shirley A. Temple, 48 ECAB 404, 407 (1997); M.P., Docket No. 17-1221 (issued August 21, 2017).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed herniated disc conditions were causally related to the accepted July 22, 2017
employment injury.
OWCP has accepted that appellant slipped and fell down a flight of steps on July 22, 2017
and that this incident caused bilateral shoulder, trapezius, wrist, and thumb sprains, a left ankle
sprain, and a cervical spine strain. The issue, consequently, is whether the medical evidence of
record is sufficient to establish that appellant’s diagnosed herniated intervertebral discs were
causally related to the accepted employment injury.10
Dr. Abramov, an attending Board-certified physiatrist, opined in an August 4, 2017 report
that the July 22, 2017 employment event caused unspecified cervical, thoracic, and lumbar spine
injuries. In a narrative report dated September 1, 2017, he diagnosed multilevel disc herniations
and possible cervical and lumbar radiculopathy as a result of the July 22, 2017 fall. The Board
notes that Dr. Abramov did not discuss the July 22, 2017 CT scans that demonstrated straightening
of the cervical lordosis and mild lumbar levoscoliosis. Moreover, Dr. Abramov did not provide
his medical reasoning as to how and why the accepted employment injury would result in herniated
discs, rather, he merely offered a conclusion. The Board has found that a medical report is of
limited probative value on the issue of causal relationship if it contains a conclusion regarding
causal relationship which is unsupported by medical rationale.11
Additionally, Dr. Abramov checked a box marked “yes” on a duty status report (Form CA17) dated September 1, 2017 indicating that the July 22, 2017 employment injury caused herniated
discs. The Board has held that when a physician’s opinion on causal relationship consists only of
checking a box marked “yes” to a form question, without explanation or rationale, that opinion has
little probative value and is insufficient to establish a claim.12
Appellant also submitted July 22, 2017 emergency medical technician report, hospital
discharge instructions, and appointment slips. These forms were not signed or reviewed by a
physician. Medical opinions, in general, can only be given by a qualified physician.13 A report
that is unsigned or bears an illegible signature lacks proper identification and cannot be considered
probative medical evidence.14
In order to establish causal relationship, a physician must provide an opinion that the injury
or condition for which compensation is claimed is causally related to federal employment, and
such relationship must be supported with affirmative evidence, explained by medical rationale,
10

Id.

11

See D.L., Docket No. 17-0220 (issued April 18, 2018).

12

E.P., Docket No. 17-1544 (issued April 10, 2018), Deborah L. Beatty, 54 ECAB 340 (2003).

E.K., Docket No. 09-1827 (issued April 21, 2010); see 5 U.S.C. § 8101(2) (defines the term “physician” to include
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within
the scope of their practice as defined by state law).
13

14

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

4

and be based upon a complete and accurate medical and factual background of the claimant.15
Appellant was provided an opportunity to submit evidence to establish how the claimed herniated
discs occurred. By development letter dated August 21, 2017, OWCP requested that appellant
obtain an opinion from her attending physician which addressed causal relationship. Appellant
has not submitted a medical report sufficient to show that the diagnosed multilevel intervertebral
disc herniations were conditions causally related to the accepted July 22, 2017 employment injury,
and thus did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
multilevel disc herniations were causally related to the accepted July 22, 2017 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated September 27, 2017 is affirmed.
Issued: June 18, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See J.W., Docket No. 17-0870 (issued July 12, 2017).

5

